DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 11, filed 22 February 2022, in view of the amendments with respect to claims 8, 11-12, 14, and 21-24 have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant's arguments filed 22 February 2022 regarding the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 1, 8, 15, and 21, the applicant argued, “…Park has not been shown to teach or suggest at least the amended portion of claim 1…Park has not been shown to teach or suggest ‘when the scheduling…a first physical uplink control channel (PUCCH) format’ and ‘when the scheduling…different from the first PUCCH format’…Park is silent with respect to, and has not been shown to teach or suggest that UCI is transmitted on sequence resources based on a first PUCCH format for positive SR, nor that the UCI is transmitted on sequence resources based on a second PUCCH format (different than the first PUCCH format) for negative SR. Instead, Park merely describes that ‘UE may transmit a specific single combination from among (all or some of) combinations (e.g., N1*N2 combinations) of (e.g., N1) SR states and (e.g., N2) HARQ-ACK states by M sequence resources (distinguished in the frequency domain and code domain).’…” on pages 9 and 12.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶23, 103, 137, 244-246, 251, 253-254, 257, and 650-651 Park clearly teaches when the scheduling request transmission status is positive scheduling request transmission, the transmission resource is one of the N second resources, the uplink control information indicates the first receiving status of the downlink data and the positive scheduling request transmission (¶¶103, 137, 244-246, 251, 253-254, and 257: when SR is positive, the unique resource is one of the second N resources, and the UCI indicates ACK/NACK response and positive SR), and the uplink control information is sent on the transmission resource based on a first physical uplink control channel (PUCCH) format (¶¶23 and 651: UCI sent on SR PUCCH resources using PUCCH format 0); and when the scheduling request transmission status is negative scheduling request transmission, the transmission resource is one of the N first resources, the uplink control information indicates the first receiving status of the downlink data and the negative scheduling request transmission (¶¶103, 137, 244-246, 251, 253-254, and 257: when SR is negative, the unique resource is one of the first N resources, and the UCI indicates ACK/NACK response and negative SR), and the uplink control information is sent on the transmission resource based on a second PUCCH format different from the first PUCCH format (¶¶23 and 650: UCI sent on A/N PUCCH resources using PUCCH format 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-8, 11-12, 14-15, 18-19, and 21-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al., US 2019/0246416 A1 (hereinafter referred to as “Park”) on the basis of US Provisional Application No. 62/501,060.
As to claims 1 and 15, Park teaches an apparatus (¶¶103 and 1022-1023; figure 16: UE), comprising:
at least one processor (¶1025; figure 16: processor);

a memory storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct the at least one processor to (¶1025; figure 16: memory storing operations of the processor):
receive via the transceiver, downlink data (¶¶103, 137, 1024; figure 16: UE receives from eNB via receiver, DL data);
determine, a first receiving status of the downlink data, wherein the first receiving status of the downlink data belongs to N receiving statuses, N is 2 or 4, the N receiving statuses comprise positive acknowledgement (ACK) and negative acknowledgement (NACK) when N is 2, and the N receiving statuses comprise (ACK, ACK), (NACK, NACK), (ACK, NACK), and (NACK, ACK) when N is 4 (¶¶103, 137, 246, 254, and 257: UE receives and decodes DL data from eNB to determine UL ACK/NACK in response to the DL data, for 1-bit HARQ the response can be ACK or NACK (N=2) and for 2-bit HARQ the response can be ACK/ACK, ACK/NACK, NACK/ACK, or NACK/NACK (N=4));
determine a transmission resource based on the first receiving status of the downlink data and a scheduling request transmission status, wherein the transmission resource is one of N first resources or one of N second resources, wherein the N first resources are corresponding to the N receiving statuses of the downlink data respectively when the scheduling request transmission status is negative scheduling request transmission, wherein the N second resources are corresponding to the N receiving statuses of the downlink data respectively when the scheduling request transmission status is positive scheduling request transmission (¶¶137, 244-246, 251, 253-254, and 257: determine unique combination of SEQ-PUCCH and CS resources based on the ACK/NACK response and whether SR is positive or negative, wherein the unique resource is one of 2*N unique resources, the first N unique resources corresponding to the N possible ACK/NACK responses when SR is negative, and the second N unique resources corresponding to the N possible ACK/NACK responses when SR is positive); and

wherein:
when the scheduling request transmission status is positive scheduling request transmission, the transmission resource is one of the N second resources, the uplink control information indicates the first receiving status of the downlink data and the positive scheduling request transmission (¶¶103, 137, 244-246, 251, 253-254, and 257: when SR is positive, the unique resource is one of the second N resources, and the UCI indicates ACK/NACK response and positive SR), and the uplink control information is sent on the transmission resource based on a first physical uplink control channel (PUCCH) format (¶¶23 and 651: UCI sent on SR PUCCH resources using PUCCH format 0); and
when the scheduling request transmission status is negative scheduling request transmission, the transmission resource is one of the N first resources, the uplink control information indicates the first receiving status of the downlink data and the negative scheduling request transmission (¶¶103, 137, 244-246, 251, 253-254, and 257: when SR is negative, the unique resource is one of the first N resources, and the UCI indicates ACK/NACK response and negative SR), and the uplink control information is sent on the transmission resource based on a second PUCCH format different from the first PUCCH format (¶¶23 and 650: UCI sent on A/N PUCCH resources using PUCCH format 1).
	As to claims 4 and 18, Park teaches the apparatus according to claim 15, wherein N is 2, the N second resources comprise a first second-resource and a second second-resource (¶¶103, 137, 244-246, 251, 253-254, and 257: for 1-bit HARQ and positive SR there are two unique resources for SR+ACK/NACK UCI (N=2)), and

when the first receiving status of the downlink data is ACK and the scheduling request transmission status is a positive scheduling request transmission, the transmission resource is the first second-resource, wherein the uplink control information indicates the positive scheduling request transmission and the ACK (¶¶103, 137, 244-246, 251, 253-254, and 257: for ACK/NACK response = ACK and positive SR, the unique transmission resource is a first transmission resource, and the UCI indicates positive SR+ACK); or
when the first receiving status of the downlink data is NACK and the scheduling request transmission status is the positive scheduling request transmission, the transmission resource is the second second-resource, wherein the uplink control information indicates the positive scheduling request transmission and the NACK (¶¶103, 137, 244-246, 251, 253-254, and 257: for ACK/NACK response = NACK and positive SR, the unique transmission resource is a second transmission resource, and the UCI indicates positive SR+NACK).
	As to claims 5 and 19, Park teaches the apparatus according to claim 15, wherein N is 2, the N first resources comprise a first first-resource and a second first-resource (¶¶103, 137, 244-246, 251, 253-254, and 257: for 1-bit HARQ and negative SR there are two unique resources for SR+ACK/NACK UCI (N=2)), and
wherein:
when the first receiving status of the downlink data is ACK and the scheduling request transmission status is negative scheduling request transmission, the transmission resource is the first first-resource, wherein the uplink control information indicates the negative scheduling request transmission and the ACK (¶¶103, 137, 244-246, 251, 253-254, and 257: for ACK/NACK response = ACK and negative SR, the unique transmission resource is a first transmission resource, and the UCI indicates negative SR+ACK); or

	As to claims 7 and 25, Park teaches the apparatus according to claim 15, wherein:
the first resource is identified by at least one of a cyclic shift, an orthogonal sequence, or a resource block (¶¶137, 244-246, 251, 253-254, and 257: determine unique combination of orthogonal SEQ-PUCCH and CS resources); or
	the second resource is identified by at least one of a cyclic shift, an orthogonal sequence, or a resource block (¶¶137, 244-246, 251, 253-254, and 257: determine unique combination of orthogonal SEQ-PUCCH and CS resources).
	As to claims 8 and 21, Park teaches an apparatus (¶¶103 and 1022-1023; figure 16: eNB), comprising:
at least one processor(¶1025; figure 16: processor);
a transceiver (¶1024; figure 16: transmitter and receiver); and
a memory storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct the at least one processor to (¶1025; figure 16: memory storing operations of the processor):
transmit via the transceiver, downlink data (¶¶103, 137, 1024; figure 16: eNB transmits to UE via transmitter, DL data);
receive, via the transceiver, uplink control information on a transmission resource, wherein the transmission resource is one of N first resources or one of N second resources, wherein the N first 
determine a first receiving status of the downlink data and the scheduling request transmission status based on the transmission resource (¶¶103, 137, 244-246, 251, 253-254, and 257: the unique resource carrying the received UCI indicates ACK/NACK response and whether SR is positive or negative),
wherein:
the first receiving status of the downlink data belongs to the N receiving statuses (¶¶137, 244-246, 251, 253-254, and 257: unique combination of SEQ-PUCCH and CS resources based on the ACK/NACK response of the N possible ACK/NACK responses and whether SR is positive or negative, wherein the unique resource is one of 2*N unique resources);
when the transmission resource is one of the N second resources, the scheduling request transmission status is the positive scheduling request transmission (¶¶137, 244-246, 251, 253-254, and 257: the second N unique resources corresponding to the N possible ACK/NACK responses when SR is positive), and the uplink control information is received on the 
when the transmission resource is one of the N first resources, the scheduling request transmission status is the negative scheduling request transmission (¶¶137, 244-246, 251, 253-254, and 257: the first N unique resources corresponding to the N possible ACK/NACK responses when SR is negative), and the uplink control information is received on the transmission resource based on a second PUCCH format different from the first PUCCH format (¶¶23 and 650: UCI received on A/N PUCCH resources using PUCCH format 1).
	As to claims 11 and 22, Park teaches the apparatus according to claim 21, wherein N is 2, the N second resources comprise a first second-resource and a second second-resource (¶¶103, 137, 244-246, 251, 253-254, and 257: for 1-bit HARQ and positive SR there are two unique resources for SR+ACK/NACK UCI (N=2)); and
wherein the determine a first receiving status of the downlink data and the scheduling request transmission status based on the transmission resource comprises:
determine, based on the first second-resource, that the first receiving status of the downlink data is ACK and that the scheduling request transmission status is a positive scheduling request transmission (¶¶103, 137, 244-246, 251, 253-254, and 257: for ACK/NACK response = ACK and positive SR, the unique transmission resource is a first transmission resource, and the UCI indicates positive SR+ACK); or
determine, based on the second second-resource, that the first receiving status of the downlink data is NACK and that the scheduling request transmission status is the positive scheduling request transmission (¶¶103, 137, 244-246, 251, 253-254, and 257: for ACK/NACK response = NACK and positive SR, the unique transmission resource is a second transmission resource, and the UCI indicates positive SR+NACK).
As to claims 12 and 23, Park teaches the apparatus according to claim 21, wherein N is 2, the N first resources comprise a first first-resource and a second first-resource (¶¶103, 137, 244-246, 251, 253-254, and 257: for 1-bit HARQ and negative SR there are two unique resources for SR+ACK/NACK UCI (N=2)); and
wherein the determine a first receiving status of the downlink data and the scheduling request transmission status based on the transmission resource comprises:
determine, based on the first first-resource, that the first receiving status of the downlink data is ACK and that the scheduling request transmission status is negative scheduling request transmission (¶¶103, 137, 244-246, 251, 253-254, and 257: for ACK/NACK response = ACK and negative SR, the unique transmission resource is a first transmission resource, and the UCI indicates negative SR+ACK); or
determine, based on the second first-resource, that the first receiving status of the downlink data is NACK and that the scheduling request transmission status is the negative scheduling request transmission (¶¶103, 137, 244-246, 251, 253-254, and 257: for ACK/NACK response = NACK and negative SR, the unique transmission resource is a second transmission resource, and the UCI indicates negative SR+NACK).
	As to claims 14 and 24, Park teaches the apparatus according to claim 21, wherein the first resource is identified by at least one of a cyclic shift, an orthogonal sequence, or a resource block (¶¶137, 244-246, 251, 253-254, and 257: unique combination of orthogonal SEQ-PUCCH and CS resources); or
	wherein the second resource is identified by at least one of a cyclic shift, an orthogonal sequence, or a resource block (¶¶137, 244-246, 251, 253-254, and 257: unique combination of orthogonal SEQ-PUCCH and CS resources).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469